Case 2:14-md-02591-JWL-JPO Document 4080-2 Filed 02/06/19 Page 1 of 2




                  Exhibit B
                        Case 2:14-md-02591-JWL-JPO Document 4080-2 Filed 02/06/19 Page 2 of 2



                                     Exhibit B: Cases That Did Not Conform to the Fourth Am. Master Complaint (For All Plaintiffs)
     Case Name                                                      Case Number
 1   Michael's Grain Farm, Inc. et al v. Syngenta AG et aL          2:17-cv-02460-JWL-JPO
 2   Beck v. Syngenta Corporation et al                             2:15-cv-09472-JWL-JPO
 3   The Great Bend Cooperative Association v. Syngenta AG et al    2:15-cv-09589-JWL-JPO
 4   Basco Elevator, Ltd. v. Syngenta Corporation et al             2:15-cv-09875-JWL-JPO
 5   Cline Grain, Inc. v. Syngenta AG et al                         2:15-cv-09882-JWL-JPO
 6   Pettisville Grain Co. v. Syngenta AG et al                     2:15-cv-09883-JWL-JPO
 7   Fleisher et al v. Syngenta Corporation et al                   2:15-cv-09894-JWL-JPO
 8   M&W Grain, Ltd et al v. Syngenta AG et al                      2:15-cv-09902-JWL-JPO
 9   Sigrist v. Syngenta Seeds, Inc. et al                          2:15-cv-09921-JWL-JPO
10   Orebaugh et al v. Syngenta AG et al                            2:15-cv-09922-JWL-JPO
11   Elijah Farms, Inc et al v. Syngenta AG et al                   2:15-cv-09927-JWL-JPO
12   Rich et al v. Syngenta Seeds, Inc. et al                       2:15-cv-09935-JWL-JPO
13   Anderson v. Syngenta Seeds, Inc. et a                          2:16-cv-02005-JWL-JPO
14   Welsh v. Syngenta Seeds, Inc. et al                            2:16-cv-02006-JWL-JPO
15   VJW Farm, Inc. v. Syngenta Seeds, Inc.                         2:16-cv-02013-JWL-JPO
16   Richardson et al v. Syngenta AG et al                          2:16-cv-02014-JWL-JPO
17   Wilt v. Syngenta AG et al                                      2:16-cv-02016-JWL-JPO
18   Logsdon et al v. Syngenta AG etal                              2:16-cv-02017-JWL-JPO
19   Crone v. Syngenta Seeds et al                                  2:16-cv-02045-JWL-JPO
20   Heermann Productions Partnership et al v. Syngenta AG, et Al   2:16-cv-02051-JWL-JPO
21   Vermeer v. Syngenta Seeds, Inc et al                           2:16-cv-02052-JWL-JPO
22   Allan and Carolyn Fischer FLP et al v. Syngenta AG et al       2:16-cv-02054-JWL-JPO
23   Berglund Farms JV v. Syngenta Corporation et al                2:16-cv-02060-JWL-JPO
24   Sefton v. Syngenta Corporation et a                            2:16-cv-02096-JWL-JPO
25   Borneman et al v. Syngenta AG et al                            2:16-cv-02181-JWL-JPO
26   Funk et al v. Syngenta Seeds, Inc. et al                       2:16-cv-02220-JWL-JPO
27   Baumgartner, Kevin v. Syngenta AG et al                        2:16-cv-02308-JWL-JPO
28   Alderman et al v. Syngenta Corporation et al                   2:16-cv-02329-JWL-JPO
29   D & C Thornton Farms et al v. Syngenta Corporation et al       2:16-cv-02330-JWL-JPO
30   McLendon Farms, Inc. et al v. Syngenta Corporation et al       2:16-cv-02331-JWL-JPO
31   Kroll et al v. Syngenta Corporation et al                      2:16-cv-02368-JWL-JPO
32   Bartelt v. Syngenta Corporation et al                          2:16-cv-02369-JWL-JPO
33   Hazel v. Syngenta Corporation et al                            2:16-cv-02370-JWL-JPO
34   Gebur v. Syngenta Corporation et al                            2:16-cv-02371-JWL-JPO
35   Osterman et al v. Syngenta Corporation et al                   2:16-cv-02373-JWL-JPO
36   Mork et al v. Syngenta Corporation et al                       2:16-cv-02374-JWL-JPO
37   Olson v. Syngenta Corporation et al                            2:16-cv-02375-JWL-JPO
38   McGriff et al v. Syngenta Corporation et al                    2:16-cv-02430-JWL-JPO
39   Landgraf v. Syngenta Corporation et al                         2:16-cv-02532-JWL-JPO
40   Claas v. Syngenta Corporation et al                            2:16-cv-02589-JWL-JPO
41   Sievers v. Syngenta Corporation et al                          2:16-cv-02695-JWL-JPO
42   Fisher Farms LLC et al v. Syngenta AG et al                    2:16-cv-02793-JWL-JPO
43   Hirsch v. Sygenta Ag et al                                     2:16-cv-02811-JWL-JPO
44   Stracener et al v. Syngenta AG et al                           2:17-cv-02017-JWL-JPO
45   Poling et al v. Syngenta AG et al                              2:17-cv-02018-JWL-JPO
46   Triple K Farms et al v. Syngenta AG et al                      2:17-cv-02019-JWL-JPO
47   Benson and Russ, Inc. et al v. Syngenta AG et al               2:17-cv-02020-JWL-JPO
48   Hammerstrom v. Syngenta AG et al                               2:17-cv-02022-JWL-JPO
49   Rohrbach et al v. Syngenta Corporation et al                   2:17-cv-02534-JWL-JPO
50   Bunda et al v. Syngenta Corporation et al                      2:17-cv-02607-JWL-JPO
51   Larson et al v. Syngenta Corporation et al                     2:17-cv-02610-JWL-JPO
52   Compton v. Syngenta AG et al                                   6:16-cv-01004-JWL-JPO
